DETAILED ACTION
This action is in response the communications filed on 06/28/2021 in which claims 24, 26, 27 and 37 are amended, claim 39 is added and claims 21-39 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2020 and 09/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12 and 14-20 of copending Application No. 16/747989 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a chip performing neural network processing, and each of the instant claims is anticipated by the corresponding claim in the copending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant claim 16/906,130
Copending claim 16/747,989
Claim 21 

A processor chip configured to perform neural network processing, comprising: 



a first processor configured to perform the neural network processing on data; 


a second processor; 

a third processor; and 


a memory configured to include a secure area that is accessible by the first processor and is not accessible by the second processor, and an unsecure area accessible by the first processor and the second processor,


wherein the second processor is configured to transmit a control signal 

to the third processor so that the third processor controls the first processor to perform the neural network processing by accessing the secure area.  

Claims 1 and 3

A processor chip configured to perform neural network processing, comprising: 

a memory; 

a first processor configured to perform the neural network processing on data stored in the memory; 

a second processor; and 

a third processor, 

(Claim 3)
… the memory is configured to include a secure area that is not accessible by the second processor… 




wherein the second processor is configured to transmit a control signal 

to the first processor and to the third processor 
to cause the first processor and the third processor to perform operations
Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of 16/747,989. 

Additional reference of Jagmag (US 9076001 B1) teaches secure / non-secure memory area, and how first and second processors can access those area.
Claim 22

The processor chip according to claim 21, wherein, the second processor is configured to: 

transmit a start signal to the third processor to cause the third processor to identify address information of an input content 

by accessing the secure area and to provide address information of the input content to the first processor, and   

transmit an initializing signal to the first processor to cause the first processor to perform the neural network processing on the input content 

based on address information of the input content provided by the third processor and 
the artificial intelligence model information.


Claim 3 

The processor chip according to claim 2… wherein, the second processor is configured to:

transmit the start signal to the third processor to cause the third processor to identify address information of the input content 

by accessing the secure area and to provide address information of the input content to the first processor, and 

transmit the initializing signal to the first processor to cause the first processor to perform neural network processing on the input content


based on address information of the input content provided by the third processor and the artificial intelligence model information stored in the unsecure area.  
Claim 23

The processor chip according to claim 22, 

wherein the second processor is configured to provide address information of one of a plurality of artificial intelligence models stored in the unsecure area included in the memory to the first processor, and 

wherein the first processor is configured to obtain the artificial intelligence model information based on address information of the artificial intelligence model provided by the second processor.  

Claim 4 

 The processor chip according to claim 3, 

wherein the second processor is configured to provide address information of one of a plurality of artificial intelligence models stored in the unsecure area to the first processor, and 


wherein the first processor is configured to obtain the artificial intelligence model information based on address information of the artificial intelligence model provided by the second processor.  
Claim 24

The processor chip according to claim 22, wherein the second processor is configured to transmit the start signal to the third processor 

to cause the third processor to provide address information of one of a plurality of artificial intelligence models stored in the unsecure area included in the memory based on the input content to the third processor, and 

wherein the first processor is configured to obtain the artificial intelligence model information based on address information of the artificial intelligence model provided by the third processor.  

Claim 5

The processor chip according to claim 3, wherein the second processor is configured to transmit the start signal to the third processor 

to cause the third processor to provide address information of one of a plurality of artificial intelligence models stored in the unsecure area based on the input contents to the third processor, and 

wherein the first processor is configured to obtain the artificial intelligence model information based on address information of the artificial intelligence model provided by the third processor.  
Claim 25

The processor chip according to claim 22, further comprising: 

a communication interface comprising communication circuitry; 

wherein the processor chip is configured to store a plurality of frames included in the input content and sequentially received through the communication interface in the secure area of the memory, and 

wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to provide address information of the frames sequentially stored in the memory to the first processor at predetermined time intervals.  
Claim 6
	
The processor chip according to claim 3, further comprising: 

a communication interface comprising communication circuitry; 

wherein the processor chip is configured to store a plurality of frames included in the input content and sequentially received through the communication interface in the secure area of the memory, and 

wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to provide address information of the frames sequentially stored in the memory to the first processor at predetermined time intervals.  
Claim 26

The processor chip according to claim 21, 

wherein the second processor is configured to transmit a start signal to the third processor to cause the third processor to provide information on input content to the first processor, based on a first application being executed.  
Claim 7

The processor chip according to claim 2, 

wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to provide information on the input content to the first processor, based on a first application being executed.  
Claim 27

The processor chip according to claim 26, 

wherein the second processor is configured to transmit an end signal to the third processor to cause the third processor to stop providing information to the first processor based on the first application being terminated, and 

wherein the third processor is configured to control the first processor to stop the neural network processing, and to provide a signal indicating that the neural network processing is stopped to the second processor.  
Claim 8

The processor chip according to claim 7, 

wherein the second processor is configured to transmit an end signal to the third processor to cause the third processor to stop providing information to the first processor based on the first application being terminated, and 

wherein the third processor is configured to control the first processor to stop the neural network processing operation, and to provide a signal indicating that the neural network processing operation is stopped to the second processor.  
Claim 28

The processor chip according to claim 22, wherein the second processor is configured to: 

access the unsecure area included in the memory to identify address information of data corresponding to a second application based on the second application being executed, 

provide the identified address information to the first processor, and 

control the first processor to perform neural network processing for the data based on address information of the data provided by the second processor and the artificial intelligence model information stored in the unsecure area.  
Claim 9

The processor chip according to claim 3, 
wherein the second processor is configured to: 

access the unsecure area to identify address information of data corresponding to a second application based on the second application being executed, 

provide the identified address information to the first processor, and 

control the first processor to perform neural network processing for the data based on address information of the data provided by the second processor and the artificial intelligence model information stored in the unsecure area.  
Claim 29

The processor chip according to claim 22, further comprising: 

a display; 

wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to identify address information of input content to be displayed through the display from a plurality of input contents and to provide the identified address information to the first processor.  
Claim 10

The processor chip according to claim 3, further comprising: 

a display; 

wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to identify address information of input content to be displayed through the display from a plurality of input contents and to provide the identified address information to the first processor.  


Claim 30

The processor chip according to claim 21, 

wherein the first processor includes a neural processing unit (NPU),   

wherein the second processor includes a processor operating based on an operating system, and wherein the third processor includes a processor performing a predetermined operation.  
Claim 11 

The processor chip according to claim 1, 

wherein the first processor includes a neural processing unit (NPU), 

wherein the second processor includes a processor operating based on an operating system, and wherein the third processor includes a processor performing a predetermined operation.  

Claims 21 -30 of ‘130 are substantially identical to the claims 1 and 3-11 of ‘989. 

Claim 31

A method of controlling a processor chip comprising 

a first processor a second processor, a third processor, and 




a memory including a secure area that is accessible by the first processor and is not accessible by the second processor and an unsecure area accessible by the first processor and the second processor, the method comprising: 

transmitting, by the second processor, a control signal to the third processor; and 





based on receiving the control signal, controlling, by the third processor, the first processor to perform neural network processing by accessing the secure area.  

Claim 12 

A method of controlling a processor chip comprising 

… a first processor configured to perform neural network processing for data stored in the memory, 
… a second processor and a third processor, the method comprising: 

… a memory, 






transmitting, by the second processor, a control signal to the third processor 

to cause the third processor to perform an operation; and 


transmitting, by the second processor, a control signal to the first processor to cause the first processor to perform an operation.  

Claim 31 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of 16/747,989. 

Additional reference of Jagmag (US 9076001 B1) teaches secure / non-secure memory area, and how first and second processors can access those area. 

The examiner notes that the last limitation of ‘130 is controlling by the third processor and the last limitation of ‘989 is transmitting by the second processor. They are both inter-processor communication and message passing, therefore are considered identical. Further, as explained above, additional reference Jagmag is used to teach the secure area.

Claim 32

The method according to claim 31, wherein transmitting a control signal to the third processor comprises the third processor accessing the secure area to identify address information of an input content and 

transmitting a start signal to the third processor to provide address information of the input content to the first processor, and 

transmitting, by the second processor, an initializing signal to the first processor to perform the neural network processing on the input content 


based on address information of the input content provided from the third processor and the artificial intelligence model information.  
Claim 14

The method according to claim 13, wherein transmitting a control signal to the third processor comprises the third processor accessing a secure area of the memory to identify address information of the input content and 

transmitting the start signal to the third processor to provide address information of the input content to the first processor, and 

wherein transmitting a control signal to the first processor comprises the first processor transmitting an initializing signal to the first processor to perform the neural network processing on the input content 

based on address information of the input content provided from the third processor and artificial intelligence model information stored in an unsecure area of the memory.  
Claim 33

The method according to claim 32, the method further comprising: 

providing, by the second processor, address information of one of a plurality of artificial intelligence models stored in the unsecure area included in the memory to the first processor; and 

obtaining, by the first processor, the artificial intelligence model information based on address information of the artificial intelligence model provided by the second processor.  
Claim 15

The method according to claim 14, the method further comprising: 

providing, by the second processor, address information of one of a plurality of artificial intelligence models stored in the unsecure area to the first processor; and 


obtaining, by the first processor, the artificial intelligence model information based on address information of the artificial intelligence model provided by the second processor.  
Claim 34

The method according to claim 32, wherein the transmitting the control signal to the third processor comprises transmitting the start signal to the third processor 

to cause the third processor to provide address information of one of a plurality of artificial intelligence modules stored in the unsecure area included in the memory 

based on the input content to the first processor, and wherein the method further comprises: 

obtaining, by the first processor, the artificial intelligence module information based on address information of the artificial intelligence module provided by the third processor.  
Claim 16

The method according to claim 14, wherein transmitting a control signal to the third processor comprises transmitting the start signal to the third processor 

to cause the third processor to provide address information of one of a plurality of artificial intelligence modules stored in the unsecure area 


based on the input content to the first processor, and wherein the method further comprises: 

obtaining, by the first processor, the artificial intelligence module information based on address information of the artificial intelligence module provided by the third processor.  


Claim 35

The method according to claim 32, the method further comprising:  

sequentially receiving a plurality of frames included in the input content and stored in a secure area of the memory; and 

wherein the transmitting the control signal to the third processor comprises transmitting the start signal to the third processor 

to cause the third processor to provide the address information of frames sequentially stored in the memory to the first processor at a predetermined time interval.  
Claim 17

 The method according to claim 14, the method further comprising: 

sequentially receiving a plurality of frames included in the input content and stored in a secure area of the memory; and 

wherein transmitting a control signal to the third processor comprises transmitting the start signal to the third processor 

to cause the third processor to provide the address information of frames sequentially stored in the memory to the first processor at a predetermined time interval.  
Claim 36

The method according to claim 32, wherein the transmitting the control signal to the third processor comprises transmitting the start signal to the third processor 

to cause the third processor to provide information on the input content to the first processor based on a first application being executed.  
Claim 18

The method according to claim 14, wherein transmitting a control signal to the third processor comprises transmitting the start signal to the third processor 

to cause the third processor to provide information on the input content to the first processor based on a first application being executed.  
Claim 37

The method according to claim 36, the method further comprising: 

transmitting, by the second processor, an end signal to the third processor to cause the third processor to stop the provided operations based on the first application being terminated; 

terminating the neural network processing by the first processor under control of the third processor; and 

providing, by the third processor, a signal indicating that the neural network processing is terminated to the second processor.  
Claim 19 

The method according to claim 18, the method further comprising: 

transmitting, by the second processor, an end signal to the third processor to cause the third processor to stop the provided operations based on the first application being terminated; 

terminating the neural network processing operation by the first processor under control of the third processor; and 

providing, by the third processor, a signal indicating that the neural network processing operation is terminated to the second processor.  

Claims 32 -37 of ‘130 are substantially identical to the claims 14-19 of ‘989. 

Claim 38

A method of controlling a processor chip comprising a first processor, a second processor, a third processor and 

a memory including a secure area that is accessible by the first processor and is not accessible by the second processor, and an unsecure area that is accessible by the first processor and the second processor, the method comprising: 

transmitting, by the second processor, information on data stored in the memory to the first processor based on a first application being executed; 

transmitting, by the second processor, a first initializing signal to the first processor to cause the first processor to perform neural network processing on the data based on information on the data provided by the second processor and a first artificial intelligence model information stored in the memory; 

transmitting, by the second processor, a start signal to the third processor to cause the third processor to provide information on address information of input content stored in the secure area 

to the first processor based on the first application being terminated and a second application being executed; and 

transmitting, by the second processor, a second initializing signal to the first processor to cause the first processor to perform neural network processing on the input content based on information on the input content provided from the third processor and second artificial intelligence model information stored in the unsecure area.
Claim 20

A method of controlling a processor chip comprising a memory, a first processor, a second processor and a third processor, 

the method comprising: 






transmitting, by the second processor, information on data stored in the memory to the first processor based on a first application being executed; 

transmitting, by the second processor, a first initializing signal to the first processor to cause the first processor to perform neural network processing on the data based on information on the data provided by the second processor and a first artificial intelligence model information stored in the memory; 

transmitting, by the second processor, a start signal to the third processor to cause the third processor to provide information on input content stored in the memory 


to the first processor based on the first application being terminated and a second application being executed; and 

transmitting, by the second processor, a second initializing signal to the first processor to cause the first processor to perform neural network processing on the input content based on information on the input content provided from the third processor and second artificial intelligence model information stored in the memory. 

Claim 38 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of 16/747,989. 

Additional reference of Jagmag (US 9076001 B1) teaches secure / non-secure memory area, and how first and second processors can access those area. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ("Software Support for Heterogeneous Computing") in Kanonov ("Secure Containers in Android: the Samsung KNOX Case Study").
In regard to claims 21 and 31, Wang teaches: A processor chip configured to perform neural network processing, comprising: a first processor configured to perform the neural network processing on data; a second processor; a third processor; and (Wang, Abstract "Heterogeneous computing, materialized in the form of multiprocessor system-on-chips (MPSoC) [a processor chip] comprising of various processing elements such as general-purpose cores with differing characteristics, GPUs, DSPs, non-programmable accelerators, and reconfigurable computing, are expected to dominate the current and the future consumer device landscape.", see Figure 1, AI acceleration (Neural Network Processing Unit) [first processor], CPU [second processor], GPU or DSP [third processor]; AI acceleration performs neural network processing)
… the first processor to perform the neural network processing... (Wang, AI accelarator is a neural network processing unit)

Wang does not teach, but Kanonov teaches: a memory configured to include a secure area that is accessible by the first processor and is not accessible by the second processor, and an unsecure area accessible by the first processor and the second processor, (Kanonov, p.5 "ARM TrustZone is a set of security oriented extensions implemented by the processor starting with Cortex-A8, Cortex-A9 and onwards... The TrustZone specification dictates that each physical processor core is separated into two 'worlds', a normal world and a secure world. The normal world is designated for running the 'Rich OS' e.g., Android, whereas the secure world is meant to host a security-centric OS designed for running dedicated applications known as 'Trustlets'... Each world has its own set of resources (such as ash, memory, CPU caches, etc.). Only the secure world can access both its own and normal world resources (RAM and disk) but not vice versa."; Memory in the secure world can be accessed by 1st processor, not 2nd processor. Memory in the normal world can be accessed by 1st processor and 2nd processor.)

    PNG
    media_image1.png
    301
    540
    media_image1.png
    Greyscale
wherein the second processor is configured to transmit a control signal to the third processor so that the third processor controls the first processor to perform the neural network processing by accessing the secure area. (Kanonov, p.11 "On boot, the init process starts Zygote, the initial Dalvik VM. Zygote in turn forks and runs the system server which hosts all the OS-provided Java services. Running applications is done by communicating with Zygote and asking it to fork, switch to the appropriate SELinux context and run the requested application's entry point. [2nd processor controls 3rd processor]" p. 5 "Switching to the secure world can be done by either a dedicated assembly instruction (Secure Monitor Call - SMC) or an interrupt that's configured to be handled in the secure world. [3rd processor controls 1st processor] The secure world has full MMU support [secure memory] as well as its own user and privileged modes.") 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang to incorporate the teachings of Kanonov by including TrustZone and KNOX. Doing so would isolate the KNOX applications from other user applications and even hides them when enumerating processes. (Kanonov, p.12 "This design makes the Zygote process the parent of all application processes and was conceived in order to maximize shared code between applications (by loading common code in Zygote). KNOX applications are run precisely in the same manner as normal applications: they are forked from Zygote but under a dedicated SELinux context named 'container'. This context isolates the KNOX applications from other user applications and even hides them when enumerating processes.")

Claims 22-30 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kanonov in view of Cho (US 20160379004 A1) in further view of Plondke (US 20140282508 A1).
In regard to claims 22 and 32, Wang and Kanonov do not teach, but Cho teaches: The processor chip according to claim 21, wherein, the second processor is configured to:
… to cause the third processor to identify address information of an input content by accessing the secure area and (Cho, [0047] "It should be noted that one window area may include both a secure memory area storing security data and a non-secure memory area storing non-security data. Here, the secure memory area may be accessed by a secure address, and the non-secure memory area may be accessed by a non-secure address."; [0057-0059] "Referring to FIG. 2, the first processor 100 may be a multimedia IP. Examples of the multimedia IP may include, at least but not limited to, memory flow controller Scalers, and DeCON. The memory access request created from the first processor 100 is transmitted to the memory management controller 200... and transmits the request including the physical address to the memory protector 400. Together with this, the memory management controller 200 checks whether the memory accesses request created from the first processor 100 is a request for a secure address... " (how a processor accesses data in the secure/non-secure area of the memory))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang and Kanonov to incorporate the teachings of Cho by including secure/non-secure memory areas. Doing so would provide a secure execution environment for mobile applications, and provide a device effectively obtaining security data. (Cho, [0005] "In order to provide a secure execution environment for mobile applications... a general application can be operated in a normal world, and an application requiring security can be safely operated in a secure world."; [0006] "... provide a semiconductor device which can effectively obtain a secure buffer for security data.")
Wang, Kanonov and Cho do not teach, but Plondke teaches:
transmit a start signal to the third processor (Plnk., [0004] "the CPU, which may act as the primary processor and may execute the mobile phone operating system, may be more efficient in executing 'control code.' such as web browser and user interface code."; CPU executes control code to instruct/signal other processors) … to provide address information of the input content to the first processor, and (Plnk., [0043] "The method 300 may include retrieving, by a secondary hypervisor executing on a second set of processors, one or more memory address translation mappings [address information] programmed by a primary hypervisor executing on a first set of processors, at 302."; a processor can provide or retrieve address information to/from the other processor)
transmit an initializing signal to the first processor (Plnk., [0004] "the CPU, which may act as the primary processor and may execute the mobile phone operating system, may be more efficient in executing 'control code.' such as web browser and user interface code."; CPU executes control code to instruct/signal other processors) to cause the first processor to perform the neural network processing on the input content (Wang, AI accelerator is a neural network processing unit) based on address information of the input content provided by the third processor and the artificial intelligence model information. (Plnk., [0032] "the system 100 may support concurrent execution of a single instance of a guest operating system on processors having different instruction set architectures. For example, a third guest operating system 133 may be concurrently executable on the first set of processors 110 and the second set of processors 120."; the third processor (NPU) can receive instructions from both primary processor (CPU) and second processor (GPU) (i.e. NPU can receive instructions from GPU to perform a task); data (model information) stored in the secure or unsecure area are taught by Cho)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Cho and Kanonov to incorporate the teachings of Plondke by including processors with multiple hypervisors. Doing so would provide execution of multiple processors having different instruction set architectures. (Plnk., [0015] "One particular advantage provided by at least one of the disclosed embodiments is an ability to support execution of multiple hypervisors on different sets of processors (e.g., sets of processors having different instruction set architectures).")
In regard to claims 23 and 33, Wang, Kanonov, Cho and Plondke teach: The processor chip according to claim 22, wherein the second processor is configured to provide address information of one of a plurality of artificial intelligence models stored in the unsecure area included in the memory to the first processor, and (Cho, [0040] "Referring to FIG. 1, the semiconductor device according to an example embodiment of inventive concepts may include first, second, and third processors 100, 102, and 104, a memory management controller 200, a content firewall controller 300, a memory protector 400, a memory controller 410, and a memory 420. These components can receive and transmit data through interconnects 500" (providing data to other processors); [0047] "It should be noted that one window area may include both a secure memory area storing security data and a non-secure memory area storing non-security data. Here, the secure memory area may be accessed by a secure address, and the non-secure memory area may be accessed by a non-secure address."; [0057-0059] "Referring to FIG. 2, the first processor 100 may be a multimedia IP. Examples of the multimedia IP may include, at least but not limited to, memory flow controller Scalers, and DeCON. The memory access request created from the first processor 100 is transmitted to the memory anagement controller 200... and transmits the request including the physical address to the memory protector 400. Together with this, the memory management controller 200 checks whether the memory accesses request created from the first processor 100 is a request for a secure address... " (how a processor accesses data in the secure/non-secure area of the memory))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang and Kanonov to incorporate the teachings of Cho by including secure/non-secure memory areas. Doing so would provide a secure execution environment for mobile applications, and provide a device effectively obtaining security data.
wherein the first processor is configured to obtain the artificial intelligence model information based on address information of the artificial intelligence model provided by the second processor. (Plnk., [0044] "The method 300 may also include using the retrieved one or more memory address translation mappings during a data access operation, at 304. The data access operation may be a read operation or a write operation. [obtaining data based on the address information]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Cho and Kanonov to incorporate the teachings of Plondke by including processors with multiple hypervisors. Doing so would provide execution of multiple processors having different instruction set architectures.
In regard to claims 24 and 34, Wang, Kanonov, Cho and Plondke teach: The processor chip according to claim 22, wherein the second processor is configured to transmit the start signal to the third processor (Plnk., [0004] "the CPU, which may act as the primary processor and may execute the mobile phone operating system, may be more efficient in executing 'control code.' such as web browser and user interface code."; CPU executes control code to instruct/signal other processors; [0031] "the primary hypervisor 111 may include a startup/shutdown module 118 that is configured to startup and shutdown all guest operating systems... "; primary hypervisor executed on the primary processor/CPU may send startup (start) signals to the secondary processor (GPU))) to cause the third processor to provide address information of one of a plurality of artificial intelligence models stored in the unsecure area included in the memory based on the input content to the third processor, and (Plnk., [0032] "the system 100 may support concurrent execution of a single instance of a guest operating system on processors having different instruction set architectures. For example, a third guest operating system 133 may be concurrently executable on the first set of processors 110 and the second set of processors 120."; the third processor (NPU) can receive instructions from primary processor (CPU) or second processor (GPU)(i.e. GPU can instruct NPU to perform a task);  [0043] "The method 300 may include retrieving, by a secondary hypervisor executing on a second set of processors, one or more memory address translation mappings [address information] programmed by a primary hypervisor executing on a first set of processors, at 302."; a processor can provide or retrieve address information to/from the other processor; data stored in the secure or unsecure area are taught by Cho)
wherein the first processor is configured to obtain the artificial intelligence model information based on address information of the artificial intelligence model provided by the third processor. (Plnk., [0044] "The method 300 may also include using the retrieved one or more memory address translation mappings during a data access operation, at 304. The data access operation may be a read operation or a write operation. [obtaining data based on the address information]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Cho and Kanonov to incorporate the teachings of Plondke by including processors with multiple hypervisors. Doing so would provide execution of multiple processors having different instruction set architectures.
In regard to claims 25 and 35, Wang, Kanonov, Cho and Plondke teach: The processor chip according to claim 22, further comprising:
a communication interface comprising communication circuitry; (Plnk., [0048] "FIG. 4 also shows a display controller 426 that is coupled to the sets of processors 410, 474 and to a display 428. A coder/decoder (CODEC) 434 can also be coupled to the sets of processors 410, 474. A speaker 436 and a microphone 438 can be coupled to the CODEC 434. FIG. 4 also indicates that a wireless controller 440 can be coupled to the sets of processors 410, 474 and to an antenna 442 (e.g., via a radio frequency (RF) interface). [e.g. a communication interface (based on spec. [0073])]"; [0050] "the sets of processors 410, 474, the display controller 426, the memory 432, the CODEC 434, and the wireless controller 440 are included in a system-in-package or system-on-chip device 422... each of the display 428, the input device 430, the speaker 436, the microphone 438, the antenna 442, and the power supply 444 can be coupled to a component of the system-on-chip device 422, such as an interface or a controller.")
wherein the processor chip is configured to store a plurality of frames included in the input content and sequentially received through the communication interface in the secure area of the memory, and (Plnk., [0003] "such computing devices can process executable instructions, including software applications, such as a web browser application that can be used to access the Internet and multimedia applications that utilize a still or video camera and provide multimedia playback functionality."; audio/vido data [input content] including a plurality of frames received from an interface such as an antenna [communication interface])
wherein the second processor is configured to transmit the start signal to the third processor (Plnk., [0004] "the CPU, which may act as the primary processor and may execute the mobile phone operating system, may be more efficient in executing 'control code.' such as web browser and user interface code."; CPU executes control code to instruct/signal other processors on the chip) to cause the third processor to provide address information of the frames sequentially stored in the memory to the first processor (Plnk.,  [0024] "the second set of processors 120 may correspond to a DSP in a mobile phone and the secondary hypervisor 121 may execute a specific scheduling algorithm to comply with latency constraints for a guest real-time operating system (RTOS), such as a modem operating system or an audio/voice processing operating system."; [0043] "The method 300 may include retrieving, by a secondary hypervisor executing on a second set of processors, one or more memory address translation mappings [address information] programmed by a primary hypervisor executing on a first set of processors, at 302."; a processor can provide or retrieve address information to/from the other processor; data stored in the memory are taught by Cho) at predetermined time intervals. (Plnk., [0024] "The schedulers 112, 122 may use the same scheduling algorithm or may use different scheduling algorithms. For example, in FIG. 1, the first scheduler 112 performs time slice scheduling and the second scheduler 122 performs priority-based scheduling... For example, the second set of processors 120 may correspond to a DSP in a mobile phone and the secondary hypervisor 121 may execute a specific scheduling algorithm to comply with latency constraints for a guest real-time operating system (RTOS), such as a modem operating system or an audio/voice processing operating system. ")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Cho and Kanonov to incorporate the teachings of Plondke by including processors with multiple hypervisors. Doing so would provide execution of multiple processors having different instruction set architectures.
In regard to claims 26 and 36, Wang, Kanonov, Cho and Plondke teach: The processor chip according to claim 21, wherein the second processor is configured to transmit a start signal to the third processor (Plnk., [0004] "the CPU, which may act as the primary processor and may execute the mobile phone operating system, may be more efficient in executing 'control code.' such as web browser and user interface code."; CPU executes control code to instruct/signal other processors;  [0031] "the primary hypervisor 111 may include a startup/shutdown module 118 that is configured to startup and shutdown all guest operating systems... "; primary hypervisor executed on the primary processor/CPU may send startup (start) signals to the secondary processor (GPU)) to cause the third processor to provide information on input content to the first processor, (Plnk., [0032] "the system 100 may support concurrent execution of a single instance of a guest operating system on processors having different instruction set architectures. For example, a third guest operating system 133 may be concurrently executable on the first set of processors 110 and the second set of processors 120."; the third processor (NPU) can receive instructions from primary processor (CPU) or second processor (GPU)(i.e. GPU can instruct NPU);  [0043] "The method 300 may include retrieving, by a secondary hypervisor executing on a second set of processors, one or more memory address translation mappings [address information] programmed by a primary hypervisor executing on a first set of processors, at 302."; a processor can provide or retrieve address information to/from the other processor. The address information can the information of the input content in the memory.) based on a first application being executed. (Plnk., [0022] "For example, the primary hypervisor 111 may schedule virtual processors 114 of a first guest operating system 113 for execution on the first set of processors 110. Each of the virtual processors 114 may correspond to a task 151 of the first guest operating system 113 (e.g., a task created by an application executing on the first guest operating system 113).")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Cho and Kanonov to incorporate the teachings of Plondke by including processors with multiple hypervisors. Doing so would provide execution of multiple processors having different instruction set architectures.
In regard to claims 27 and 37, Wang, Kanonov, Cho and Plondke teach: The processor chip according to claim 26, wherein the second processor is configured to transmit an end signal to the third processor (Plnk., [0004] "the CPU, which may act as the primary processor and may execute the mobile phone operating system, may be more efficient in executing 'control code.' such as web browser and user interface code."; CPU executes control code to instruct/signal other processors; [0031] "the primary hypervisor 111 may include a startup/shutdown module 118 that is configured to startup and shutdown all guest operating systems... "; primary hypervisor executed on the primary processor/CPU may send shutdown (end) signals to the secondary processor (GPU))) to cause the third processor to stop providing information to the first processor (Plnk., [0032] "the system 100 may support concurrent execution of a single instance of a guest operating system on processors having different instruction set architectures. For example, a third guest operating system 133 may be concurrently executable on the first set of processors 110 and the second set of processors 120."; the third processor (NPU) can receive instructions from primary processor (CPU) or second processor (GPU)(i.e. GPU can instruct/signal NPU to stop a task)) based on the first application being terminated, and (Plnk., [0022] "For example, the primary hypervisor 111 may schedule virtual processors 114 of a first guest operating system 113 for execution on the first set of processors 110. Each of the virtual processors 114 may correspond to a task 151 of the first guest operating system 113 (e.g., a task created by an application executing on the first guest operating system 113)."; CPU controls the execution of those applications) wherein the third processor is configured to control the first processor to stop the neural network processing, (As explained above, GPU can instruct/signal NPU to stop a task) (Wang, AI accelerator is a neural network processing unit) and to provide a signal indicating that the neural network processing is stopped to the second processor. (Plnk., [0022] "Each hypervisor 111, 121 may arbitrate access to the processors 110, 120 by one or more guest operating systems. The guest operating systems may communicate with the hypervisors 111, 121 using an application programming interface (API), a shared memory region, or via some other mechanism. The primary hypervisor 111 may include a first scheduler 112 that is configured to perform 'local' scheduling for guest operating system(s) that run on the first set of processors 110."; inter-processor communication is done by the multiple hypervisors and guest OS)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Cho and Kanonov to incorporate the teachings of Plondke by including processors with multiple hypervisors. Doing so would provide execution of multiple processors having different instruction set architectures.
In regard to claim 28, Wang, Kanonov, Cho and Plondke teach: The processor chip according to claim 22, wherein the second processor is configured to:
access the unsecure area included in the memory to identify address information of data corresponding to a second application based on the second application being executed, (Cho, [0057-0059] "Referring to FIG. 2, the first processor 100 may be a multimedia IP. Examples of the multimedia IP may include, at least but not limited to, memory flow controller Scalers, and DeCON. The memory access request created from the first processor 100 is transmitted to the memory management controller 200... and transmits the request including the physical address to the memory protector 400. Together with this, the memory management controller 200 checks whether the memory accesses request created from the first processor 100 is a request for a secure address... " (how a processor accesses data in the secure/non-secure area of the memory);  [0061] "For this operation, the memory management controller 200 may manage and maintain a data structure, for example, a page table, which includes address information of the memory 420 and security attribute information about the address. In some example embodiments of inventive concepts, the security attribute information may include a secure reading flag, a secure writing flag, a non-secure reading flag, and a non-secure writing flag."; a page table manages secure/non-secure memory access)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang and Kanonov to incorporate the teachings of Cho by including secure/non-secure memory areas. Doing so would provide a secure execution environment for mobile applications, and provide a device effectively obtaining security data.
provide the identified address information to the first processor, and (Plnk., [0043] "The method 300 may include retrieving, by a secondary hypervisor executing on a second set of processors, one or more memory address translation mappings [address information] programmed by a primary hypervisor executing on a first set of processors, at 302."; a processor can provide or retrieve address information to/from the other processor)
control the first processor to perform neural network processing (Wang, AI accelerator is a neural network processing unit) for the data based on address information of the data provided by the second processor and  the artificial intelligence model information stored in the unsecure area. (Plnk., [0004] "the CPU, which may act as the primary processor and may execute the mobile phone operating system, may be more efficient in executing 'control code.' such as web browser and user interface code."; CPU executes control code to instruct/signal other processors; [0044] "The method 300 may also include using the retrieved one or more memory address translation mappings during a data access operation, at 304. The data access operation may be a read operation or a write operation. [performing data processing based on the address information]"; [0045] "The method 300 may also include scheduling, by a scheduler of the secondary hypervisor, a virtual processor for execution on the second set of processors, at 306. The virtual processor corresponds to a task of a second guest operating system running on the secondary hypervisor. [performing a task on NPU]"; data (model information) stored in the secure or unsecure area are taught by Cho)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Cho and Kanonov to incorporate the teachings of Plondke by including processors with multiple hypervisors. Doing so would provide execution of multiple processors having different instruction set architectures.
In regard to claim 29, Wang, Kanonov, Cho and Plondke teach: The processor chip according to claim 22, further comprising:
a display; (Plnk., [0048] "FIG. 4 also shows a display controller 426 that is coupled to the sets of processors 410, 474 and to a display 428.")
wherein the second processor is configured to transmit the start signal to the third processor (Plnk., [0004] "the CPU, which may act as the primary processor and may execute the mobile phone operating system, may be more efficient in executing 'control code.' such as web browser and user interface code."; CPU executes control code to instruct/signal other processors on the chip) to cause the third processor to identify address information of input content to be displayed through the display from a plurality of input contents and (Plnk., [0050] "each of the display 428, the input device 430, the speaker 436, the microphone 438, the antenna 442, and the power supply 444 can be coupled to a component of the system-on-chip device 422, such as an interface or a controller."; audio/video data [input content] can be coupled to any display controller to be displayed) to provide the identified address information to the first processor. (Plnk., [0043] "The method 300 may include retrieving, by a secondary hypervisor executing on a second set of processors, one or more memory address translation mappings [address information] programmed by a primary hypervisor executing on a first set of processors, at 302."; a processor can provide or retrieve address information to/from the other processor)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Cho and Kanonov to incorporate the teachings of Plondke by including processors with multiple hypervisors. Doing so would provide execution of multiple processors having different instruction set architectures.
In regard to claim 30, Wang, Kanonov, Cho and Plondke teach: The processor chip according to claim 21, wherein the first processor includes a neural processing unit (NPU), (Wang, see Figure 1, AI acceleration (Neural Network Processing Unit) [first processor], CPU [second processor], GPU or DSP [third processor]) wherein the second processor includes a processor operating based on an operating system, and (Plnk., [0004] "the CPU [second processor], which may act as the primary processor and may execute the mobile phone operating system, may be more efficient in executing 'control code.' such as web browser and user interface code.") wherein the third processor includes a processor performing a predetermined operation. (Plnk., [0004] "On the other hand, the DSP may be more efficient than the CPU when executing signal processing and other math-intensive functions. [a predetermined operation]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Cho and Kanonov to incorporate the teachings of Plondke by including processors with multiple hypervisors. Doing so would provide execution of multiple processors having different instruction set architectures.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kanonov in view of Cho in further view of Plondke.
In regard to claim 38, Wang teaches: A method of controlling a processor chip comprising a first processor, a second processor, a third processor and (Wang, Abstract "Heterogeneous computing, materialized in the form of multiprocessor system-on-chips (MPSoC) [a processor chip] comprising of various processing elements such as general-purpose cores with differing characteristics, GPUs, DSPs, non-programmable accelerators, and reconfigurable computing, are expected to dominate the current and the future consumer device landscape.", see Figure 1, AI acceleration (Neural Network Processing Unit) [first processor], CPU [second processor], GPU or DSP [third processor])

Wang does not teach, but Kanonov teaches:
a memory including a secure area that is accessible by the first processor and is not accessible by the second processor, and an unsecure area that is accessible by the first processor and the second processor, (Kanonov, p.5 "ARM TrustZone is a set of security oriented extensions implemented by the processor starting with Cortex-A8, Cortex-A9 and onwards... The TrustZone specification dictates that each physical processor core is separated into two 'worlds', a normal world and a secure world. The normal world is designated for running the 'Rich OS' e.g., Android, whereas the secure world is meant to host a security-centric OS designed for running dedicated applications known as 'Trustlets'... Each world has its own set of resources (such as ash, memory, CPU caches, etc.). Only the secure world can access both its own and normal world resources (RAM and disk) but not vice versa."; Memory in the secure world can be accessed by 1st processor, not 2nd processor. Memory in the normal world can be accessed by 1st processor and 2nd processor.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang to incorporate the teachings of Kanonov by including TrustZone and KNOX. Doing so would isolate the KNOX applications from other user applications and even hides them when enumerating processes.

Wang and Kanonov do not teach, but Cho teaches:
the method comprising: 
transmitting, by the second processor, information on data stored in the memory to the first processor based on a first application being executed; (Cho, [0040] "Referring to FIG. 1, the semiconductor device according to an example embodiment of inventive concepts may include first, second, and third processors 100, 102, and 104, a memory management controller 200, a content firewall controller 300, a memory protector 400, a memory controller 410, and a memory 420. These components can receive and transmit data through interconnects 500" (transmitting data to other processors); [0057-0059] "Referring to FIG. 2, the first processor 100 may be a multimedia IP. Examples of the multimedia IP may include, at least but not limited to, memory flow controller Scalers, and DeCON. The memory access request created from the first processor 100 is transmitted to the memory management controller 200... and transmits the request including the physical address to the memory protector 400. Together with this, the memory management controller 200 checks whether the memory accesses request created from the first processor 100 is a request for a secure address... " (how a processor accesses data in the secure/non-secure area of the memory))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang and Kanonov to incorporate the teachings of Cho by including secure/non-secure memory areas. Doing so would provide a secure execution environment for mobile applications, and provide a device effectively obtaining security data.

Wang, Kanonov and Cho do not teach, but Plondke teaches:
transmitting, by the second processor, (Plnk., [0004] "the CPU, which may act as the primary processor and may execute the mobile phone operating system, may be more efficient in executing 'control code.' such as web browser and user interface code."; CPU executes control code to instruct/signal other processors) a first initializing signal to the first processor (Plnk., [0031] "the primary hypervisor 111 may include a startup/shutdown module 118 that is configured to startup and shutdown all guest operating systems... "; primary hypervisor executed on the primary processor/CPU may send startup (initialing) signals to a guest operating system executed on the third processor (NPU))
to cause the first processor to perform neural network processing (Wang, AI accelerator is a neural network processing unit) on the data based on information on the data provided by the second processor and a first artificial intelligence model information stored in the memory; (Plnk., [0043] "The method 300 may include retrieving, by a secondary hypervisor executing on a second set of processors, one or more memory address translation mappings programmed by a primary hypervisor executing on a first set of processors, at 302.; a processor can provide or retrieve address information to/from the other processor; [0044] "The method 300 may also include using the retrieved one or more memory address translation mappings during a data access operation, at 304. The data access operation may be a read operation or a write operation. (performing data processing)"; [0045] "The method 300 may also include scheduling, by a scheduler of the secondary hypervisor, a virtual processor for execution on the second set of processors, at 306. The virtual processor corresponds to a task of a second guest operating system running on the secondary hypervisor. [performing a task on NPU]"; data stored in the secure or unsecure area are taught by Cho)
transmitting, by the second processor, (Plnk., [0004] "the CPU, which may act as the primary processor and may execute the mobile phone operating system, may be more efficient in executing 'control code.' such as web browser and user interface code."; CPU executes control code to instruct/signal other processors) a start signal to the third processor (Plnk., [0031] "the primary hypervisor 111 may include a startup/shutdown module 118 that is configured to startup and shutdown all guest operating systems... "; primary hypervisor executed on the primary processor/CPU may send startup (start) signals to the secondary processor (GPU)) to cause the third processor to provide information on address information of input content stored in the secure area to the first processor (Plnk., [0032] "the system 100 may support concurrent execution of a single instance of a guest operating system on processors having different instruction set architectures. For example, a third guest operating system 133 may be concurrently executable on the first set of processors 110 and the second set of processors 120."; the third processor (NPU) can receive instructions from primary processor (CPU) or second processor (GPU)(i.e. GPU can instruct NPU to perform a task);  [0043] "The method 300 may include retrieving, by a secondary hypervisor executing on a second set of processors, one or more memory address translation mappings [address information] programmed by a primary hypervisor executing on a first set of processors, at 302."; a processor can provide or retrieve address information to/from the other processor; data stored in the secure or unsecure area are taught by Cho) based on the first application being terminated and a second application being executed; and (Plnk., [0022] "For example, the primary hypervisor 111 may schedule virtual processors 114 of a first guest operating system 113 for execution on the first set of processors 110. Each of the virtual processors 114 may correspond to a task 151 of the first guest operating system 113 (e.g., a task created by an application executing on the first guest operating system 113)."; multiple tasks can be created by applications (first/second applications) and CPU controls the execution of those applications )
transmitting, by the second processor, (Plnk., [0004] "the CPU, which may act as the primary processor and may execute the mobile phone operating system, may be more efficient in executing 'control code.' such as web browser and user interface code."; CPU executes control code to instruct/signal other processors) a second initializing signal to the first processor (Plnk., [0031] "the primary hypervisor 111 may include a startup/shutdown module 118 that is configured to startup and shutdown all guest operating systems... "; primary hypervisor executed on the primary processor/CPU may send startup (initialing) signals to a guest operating system executed on the third processor (NPU))
to cause the first processor to perform neural network processing (Wang, AI accelerator is a neural network processing unit) on the input content based on information on the input content provided from the third processor and second artificial intelligence model information stored in the unsecure area.(Plnk., [0032] "the system 100 may support concurrent execution of a single instance of a guest operating system on processors having different instruction set architectures. For example, a third guest operating system 133 may be concurrently executable on the first set of processors 110 and the second set of processors 120."; the third processor (NPU) can receive instructions from both primary processor (CPU) and second processor (GPU)(i.e. NPU can receive instructions form GPU to perform a task);  data stored in the secure or unsecure area are taught by Cho)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Kanonov and Cho to incorporate the teachings of Plondke by including processors with multiple hypervisors. Doing so would provide execution of multiple processors having different instruction set architectures.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kanonov in view of Cho in further view of Wan ("SATIN: A Secure and Trustworthy Asynchronous Introspection on Multi-Core ARM Processors").
In regard to claim 39, Wang, Kanonov and Cho teach: The processor chip according to claim 21, wherein the third processor is configured to identify address information of an input content by accessing the secure area and (Cho, [0047] "It should be noted that one window area may include both a secure memory area storing security data and a non-secure memory area storing non-security data. Here, the secure memory area may be accessed by a secure address, and the non-secure memory area may be accessed by a non-secure address."; [0057-0059] "Referring to FIG. 2, the first processor 100 may be a multimedia IP. Examples of the multimedia IP may include, at least but not limited to, memory flow controller Scalers, and DeCON. The memory access request created from the first processor 100 is transmitted to the memory anagement controller 200... and transmits the request including the physical address to the memory protector 400. Together with this, the memory management controller 200 checks whether the memory accesses request created from the first processor 100 is a request for a secure address... " [how a processor access data in the secure/non-secure area of the memory])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang and Kanonov to incorporate the teachings of Cho by including secure/non-secure memory areas. Doing so would provide a secure execution environment for mobile applications, and provide a device effectively obtaining security data.

Wang, Kanonov and Cho do not teach, but Wan teaches: provide address information of the input content in the secure area to the first processor at predetermined time intervals determined based on the input content. (Wan, p. 296 "... Each TrustZone-enabled core has an individual secure timer that can only be read or written with the secure world privilege. During the booting time, the self activation module is invoked once on each core to write the next awake time into the secure timer register... After the trusted booting process, when the timer condition meets, the timer raises an interrupt for the secure world and the secure monitor switches the core from the normal world to the secure world to handle this interrupt [allowing 1st processor to access the secure area]... When one core enters the secure world via the secure timer interrupt, SATIN first performs the introspection on one small area [input content stored in the memory area] and then sets the awake time for the next round of introspection. The self activation module decides the next awake time by time_x , which is set to a base period time tp (e.g., 8s, 16s, etc.) plus a random deviation td (e.g., a random time from −tp to tp) [predetermined time intervals]... We set tp=Tgoal/m, where Tgoal is the time period to guarantee that all the target areas [based on the input content] can be scanned at least once.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wang, Kanonov and Cho to incorporate the teachings of Wan by including the secure timer. Doing so would allow activating the secure world without involving the normal world. (Wan, p. 296 "By configuring the secure timer, we can activate the secure world without involving the normal world. Thus, we can prevent the normal world from disturbing the invocation of introspection.")

Response to Arguments
Applicant's amendments with respect to rejection of claims under double patenting have been fully considered, while the applicant claims to have filed a TD request, it does not appear to actually have been filed since there is no record of that in the file wrapper, the obviousness-type double patenting is maintained.
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
(1) 	Applicant argues: (see p. 11 bottom): “…Babaian is an operation between the two processors and it is not an operation between three processors as disclosed in claim 1. That is, Babaian does not disclose ‘wherein the second processor is configured to transmit a control signal to the third processor so that the third processor controls the first processor to perform the neural network processing by accessing the secure area.’ In addition, Babaian does not disclose the feature of controlling such that another processor accesses a security area.” 
Examiner answers: the arguments do not apply to the prior arts (Kanonov) being used in the current rejection.

Conclusion
The arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lapid ("Navigating the Samsung TrustZone and Cache-Attacks on the Keymaster Trustlet") teaches TrustZone .
Wan2 ("Remotely Controlling TrustZone Applications? A Study on Securely and Resiliently Receiving Remote Commands") (not a prior art) teaches TrustZone and security timer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.C./Examiner, Art Unit 2122       

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122